Exhibit 10.21 (j)
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
AMENDMENT NUMBER TWO
THIS AMENDMENT NUMBER TWO dated this 1st day of June, 2011 is to that certain
Inventory Financing Agreement entered into by and between GE Commercial
Distribution Finance Corporation (“CDF”) and the undersigned Dealers (each,
individually, a “Dealer” and, collectively, “Dealers”) dated June 24, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Financing
Agreement”).
WHEREAS, the parties hereto desire to amend the Financing Agreement in certain
respects;
NOW THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereby agree as follows:
1. Section 1(b) of the Financing Agreement is hereby deleted and is replaced
with the following:
“(b) Floor Plan Advances. Subject to the terms and conditions of this Agreement,
CDF agrees to thereafter make available to Dealers extensions of credit on a
revolving basis in such amounts as Dealers may from time to time request up to
an aggregate total of one hundred fifty million dollars ($150,000,000.00) (the
“Maximum Credit Amount”), minus (i) the outstanding amount of Approvals (as
defined below) and (ii) the aggregate outstanding amount of any other
Obligations of Dealers to CDF and any CDF Affiliates, to purchase inventory,
which will be subject to a purchase money security interest in favor of CDF,
from Dealers’ existing vendors identified on Exhibit A to this Agreement and any
additional vendors acceptable to CDF in its sole discretion (such existing
vendors and additional vendors, in each case until any such vendor shall be
disapproved by written notice from CDF due to (x) such vendor’s failure to
comply with any law, rule, regulation, order or decree; (y) such vendor’s
failure to comply with any internal policies and procedures of CDF or any CDF
Affiliate (as defined below) relating to import or export controls, anti-money
laundering, anti-terrorism, securities law, banking law or regulation, fraud
statutes and other similar laws and regulations and codes of ethical conduct
(collectively, “Internal Policies”); or (z) any circumstance which may make
CDF’s disbursement of any advance to such vendor illegal or otherwise in
violation of any law, rule, regulation, order or decree applicable to CDF or any
Internal Policies, each, a “Vendor” and, collectively, “Vendors”) and for other
purposes (including the Pre-Owned Inventory Sublimit described below); provided,
however, that (1) repayments from time to time of the outstanding
Amendment Number Two to
Inventory Financing Agreement

 

 



--------------------------------------------------------------------------------



 



balance of the indebtedness hereunder shall be available to be reborrowed
pursuant to the terms and conditions of this Agreement; (2) if the Obligations
hereunder outstanding at any time or from time to time exceed the Maximum Credit
Amount, Dealers shall immediately (but in any event within two (2) Business
Days) repay the Obligations in such amount necessary to eliminate such excess;
provided that, in its reasonable discretion, CDF may immediately cease to make
loans and/or to issue Approvals until such repayment occurs, and
(3) notwithstanding anything else contained in this Agreement, (I) CDF may, in
its reasonable discretion, immediately cease to make loans and/or to issue
Approvals (x) upon the occurrence and during the continuance of any Default or
upon the occurrence and during the continuance of any event which, with the
giving of notice, the passage of time, or both would result in a Default, or
(y) if any remittance for any Obligations is dishonored when first presented for
payment, until such payment is honored; and (II) upon termination of this
Agreement, Dealers shall repay to CDF all Obligations hereunder, plus interest
accrued to the date of payment. If a Vendor is disapproved for any reason set
forth above, such disapproval will only affect Dealers’ ability to request, and
CDF’s obligation to fund, subsequent advances and will not require immediate
repayment of previous advances with respect to inventory purchased from such
disapproved Vendor.”
2. Section 1(c) of the Financing Agreement is hereby deleted and is replaced
with the following:
“(c) Pre-Owned Inventory Advances and Sublimits. Subject to the overall Maximum
Credit Amount set forth above and the terms and conditions of this Agreement, on
and after the Closing Date, CDF agrees to make cash advances to Dealers with
respect to pre-owned units of inventory; provided that such cash advances shall
not exceed the Pre-Owned Inventory Sublimit and must comply with the pre-owned
inventory advance terms set forth herein. Regardless of the amount of credit
available to Dealers under the Maximum Credit Amount hereunder, CDF shall not
provide extensions of credit to Dealers in excess of an amount equal to twenty
percent (20%) of the Maximum Credit Amount with respect to used or pre-owned
inventory (the “Pre-Owned Inventory Sublimit”). Within such Pre-Owned Inventory
Sublimit, (A) any advances with respect to units with applicable valuations of
five hundred thousand dollars ($500,000.00) or more shall require unit specific
documentation (including an advance request form), (B) CDF will not advance
Dealers more than seventy-five percent (75%) of such Pre-Owned Inventory
Sublimit for used or pre-owned inventory with applicable valuations of less than
five hundred thousand dollars ($500,000.00) (the “Other Pre-Owned Sublimit”),
and (C) CDF will not advance Dealers more than fifty percent (50%) of such
Pre-Owned Inventory Sublimit for used or pre-owned inventory with applicable
valuations of five hundred thousand dollars ($500,000.00) or more (the “Specific
Pre-Owned Sublimit”).”
Amendment Number Two to
Inventory Financing Agreement

 

2



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
3. Section 1(e) of the Financing Agreement is hereby deleted and is replaced
with the following:
“(e) Re-Advances. Subject to the overall Maximum Credit Amount set forth above
and the terms and conditions of this Agreement, on and after the Closing Date,
CDF agrees to make cash advances to Dealers with respect to units of inventory
(excluding used or pre-owned inventory) financed by CDF pursuant to Section 1(a)
or 1(b) of this Agreement for which Dealers may have previously made payments to
CDF; provided that such units of inventory have not previously been repaid in
full, and further provided such cash advances shall not exceed (a) 100% of the
original invoice amount with respect to such units, less (b) any curtailment
amounts that have been required to be made by cash payment, offset, application
of a Curtailment Offset under and as defined in that certain [****], dated the
date hereof, between CDF and Dealers (as amended, supplemented or otherwise
modified from time to time, the “[****]”), or otherwise with respect to such
units or, if such units were financed by CDF in connection with the Initial
Advances, any curtailment amounts that would have been required to be made by
cash payment, offset, application of a Curtailment Offset under and as defined
in the [****], or otherwise with respect to such units if CDF had financed 100%
of the original invoice amount with respect to such units on or about the
applicable invoice date; provided, further, that such cash advances, in the
aggregate, shall not exceed the Re-Advance Sublimit specified in the Program
Terms Letter or, if not specified in such Program Terms Letter, twenty-five
percent (25%) of the Maximum Credit Amount within any thirty (30) day period.”
4. Section 1(f) of the Financing Agreement is hereby deleted in its entirety.
5. Section 5(d)(iv) of the Financing Agreement is hereby deleted and is replaced
with the following:
“(iv) change the nature of its business in any material manner or its legal
structure or be a party to a merger or consolidation (other than a merger or
consolidation of a Dealer with or into another Dealer) or change its type of
organization, its jurisdiction of incorporation or organization, or its
organizational identification number, if any, or acquire any person or entity
(an “Acquired Person”) or a substantial portion of the assets of any person or
entity (“Acquired Assets”), except that Dealers may acquire an Acquired Person
or Acquired Assets, if (A) Dealers provide CDF with thirty (30) days’ prior
written notice of such acquisition, accompanied by a certificate of Dealers’
chief financial officer that such acquisition complies with the conditions of
this Section 5(d)(iv) and copies of pro forma financial statements and
projections giving effect to such acquisition, (B) immediately after any such
acquisition of an Acquired Person, such Acquired Person becomes a party to this
Agreement as a Dealer by executing and delivering to CDF such documents and
agreements as CDF may reasonably require, at Dealers’ cost and expense,
(C) immediately after any such acquisition of Acquired Assets, CDF shall
continue to have a first-priority perfected security interest in such Acquired
Assets that constitute “Collateral” (as defined herein) and the other
Collateral, (D) at the time of such acquisition and after giving effect thereto,
neither a Default nor an event which, with the giving of notice, the passage of
time, or both, would result in a Default, shall have occurred and be continuing,
(E) before and after giving effect to such acquisition, as illustrated by the
pro forma financial statements and projections provided to CDF pursuant to
clause (A) above, Dealers shall be
Amendment Number Two to
Inventory Financing Agreement

 

3



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
in compliance with the financial covenants set forth in Section 5(c) as of the
most recently ended fiscal quarter and the next four fiscal quarters ending
after such acquisition, (F) the total acquisition cost of such Acquired Person
or Acquired Assets (including, without limitation, acquired inventory) shall not
exceed ten million dollars ($10,000,000) individually or twenty-five million
dollars ($25,000,000) in the aggregate in any rolling twelve-month period for
all such Acquired Persons and Acquired Assets, collectively; provided, however,
if such acquisition does not comply with this clause (F), then CDF shall not
unreasonably withhold its consent to such acquisition, and (G) at the time of
such acquisition, Availability (as defined in the Program Terms Letter) shall be
at least five million dollars ($5,000,000) and the sum of Dealers’ cash, plus
the balance of the Cash Collateral Reserve (as defined in the [****]), plus
Availability shall be at least fifteen million dollars ($15,000,000);”
6. The first sentence of Section 17 of the Financing Agreement is hereby deleted
and is replaced with the following:
“Unless sooner terminated as provided in this Agreement, the term of this
Agreement shall commence on the date hereof and continue until June 24, 2014
and, if CDF provides written notice to Dealers of CDF’s intent to renew the
current term at least ninety (90) days prior to the end of the then current
term, at CDF’s sole election, the term of this Agreement shall automatically
renew for up to two successive one year periods thereafter.”
7. Each reference in the Financing Agreement, the [****], the Program Terms
Letter, and any other document, instrument or agreement related thereto or
executed in connection therewith (collectively, the “Documents”) to the
Financing Agreement shall be deemed to refer to the Financing Agreement as
amended by this Amendment Number Two. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Financing
Agreement.
8. Each Dealer represents and warrants to CDF that (a) all representations and
warranties of Dealer in the Financing Agreement and the other Documents are true
and correct as of the date hereof, (b) such Dealer has all the necessary
authority to enter into and perform this Amendment Number Two, (c) this
Amendment Number Two, the Financing Agreement, the [****], and the Program Terms
Letter are the legal, valid and binding obligations of such Dealer, enforceable
against Dealer in accordance with their terms, (d) the execution, delivery and
performance of this Amendment Number Two will not violate (i) such Dealer’s
organizational documents, (ii) any agreement binding upon it, unless such
violation could not result, individually or in the aggregate, in a Material
Adverse Effect, or (iii) any law, rule, regulation, order or decree, unless such
violation could not result, individually or in the aggregate, in a Material
Adverse Effect, (e) neither a Default nor an event which, with the giving of
notice, the passage of time, or both, would result in a Default has occurred and
is continuing, and (f) the obligations of Dealer to repay the Advances and to
perform the Obligations are absolute and unconditional, and there exists no
right of setoff or recoupment, counterclaim or defense of any nature whatsoever
to payment or performance of the Obligations.
Amendment Number Two to
Inventory Financing Agreement

 

4



--------------------------------------------------------------------------------



 



9. All other terms and provisions of the Financing Agreement shall remain in
full force and effect except as modified pursuant to this Amendment Number Two.
In the event of any inconsistency between the terms of this Amendment Number Two
and any Document, this Amendment Number Two shall govern. Each Dealer
acknowledges that it has consulted with counsel and with such other experts and
advisors as it has deemed necessary in connection with the negotiation,
execution and delivery of this Amendment Number Two. This Amendment Number Two
shall be construed without regard to any presumption or rule requiring that it
be construed against the party causing this Amendment Number Two or any part
hereof to be drafted.
10. This Amendment Number Two shall not be construed to: (a) impair the
validity, perfection or priority of any lien or security interest securing the
Obligations; (b) waive or impair any rights, powers or remedies of CDF under the
Documents; (c) constitute an election of remedies to the exclusion of any other
remedies; (d) constitute an agreement by CDF or require CDF to waive any
existing or future Default or any event which, with the giving of notice, the
passage of time, or both, would result in a Default, to grant any forbearance
period, or to extend the term of the Financing Agreement or the time for payment
of the Obligations; or (e) constitute an agreement by CDF to make any further
Advances or other extensions of credit to Dealers except as required by and
subject to the terms and conditions of the Financing Agreement as amended
hereby. The execution of this Amendment Number Two and acceptance of any
documents related hereto shall not be deemed to be a waiver of any Default or
any event which, with the giving of notice, the passage of time, or both, would
result in a Default, under the Financing Agreement or breach, default or event
of default under any other Document, whether or not known to CDF and whether or
not existing on the date hereof.
11. Each Dealer hereby ratifies and confirms the Financing Agreement, as amended
hereby, and each other Document executed by such Dealer in all respects.
12. Dealers hereby release, remise, acquit and forever discharge CDF and its
affiliates, employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, participants,
predecessors, successors and assigns, subsidiary corporations, parent
corporations and related corporate divisions (collectively, “Released Parties”)
from any and all actions and causes of action, judgments, executions, suits,
debts, claims, demands, liabilities, obligations, damages and expenses of any
and every character, known or unknown, direct and/or indirect, at law or in
equity, of whatsoever kind or nature, whether heretofore or hereafter arising,
for or because of any matter or thing done, omitted or suffered to be done by
any Released Party prior to and including the date of execution hereof and in
any way directly or indirectly arising out of or in any way connected to this
Amendment Number Two and the Documents, including without limitation claims
relating to any settlement negotiations (collectively, the “Released Matters”).
Dealers acknowledge that the agreements in this Section 12 are intended to be in
full satisfaction of all or any alleged injuries or damages arising in
connection with the Released Matters. Dealers represent and warrant to CDF that
they have not purported to transfer, assign or otherwise convey any right, title
or interest in any Released Matter to any other person or entity and that the
foregoing constitutes a full and complete release of all Released Matters.
13. This Amendment Number Two shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their participants, successors and
assigns. No other person or entity shall be entitled to claim any right or
benefit hereunder, including the status of a third-party beneficiary of this
Amendment Number Two.
Amendment Number Two to
Inventory Financing Agreement

 

5



--------------------------------------------------------------------------------



 



14. Except as expressly set forth herein, there are no agreements or
understandings, written or oral, among the parties hereto relating to this
Amendment Number Two or the Financing Agreement that are not fully and
completely set forth herein or therein. All representations, warranties,
covenants, agreements, undertakings, waivers, and releases of Dealers contained
herein shall survive the payment and performance in full of the Obligations.
15. Any provision of this Amendment Number Two which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remaining provisions of this Amendment Number Two or affecting the validity
or enforceability of such provision in any other jurisdiction.
16. This Amendment Number Two may be executed in any number of counterparts,
each of which counterparts, once they are executed and delivered, shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same agreement. This Amendment Number Two may be
executed by any party to this Amendment Number Two by original signature,
facsimile and/or electronic signature.
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment Number
Two as of the date first above written.
DEALERS:

          MARINEMAX, INC.    
 
       
By:
  /s/ Kurt M. Frahn
 
Print Name: Kurt M. Frahn    
 
  Title: Vice President of Finance,    
 
  Treasurer and Assistant Secretary    
 
        MARINEMAX EAST, INC.    
 
       
By:
  /s/ Kurt M. Frahn
 
Print Name: Kurt M. Frahn    
 
  Title: Assistant Secretary    

Amendment Number Two to
Inventory Financing Agreement

 

6



--------------------------------------------------------------------------------



 



          MARINEMAX SERVICES, INC.    
 
       
By:
  /s/ Kurt M. Frahn
 
Print Name: Kurt M. Frahn    
 
  Title: Assistant Secretary    
 
        MARINEMAX NORTHEAST, LLC    
 
       
By:
  /s/ Kurt M. Frahn
 
Print Name: Kurt M. Frahn    
 
  Title: Assistant Secretary    
 
        BOATING GEAR CENTER, LLC    
 
        By: MARINEMAX EAST, INC., the sole member of Boating     Gear Center,
LLC    
 
       
By:
  /s/ Kurt M. Frahn
 
Print Name: Kurt M. Frahn    
 
  Title: Assistant Secretary    
 
        US LIQUIDATORS, LLC    
 
       
By:
  /s/ Kurt M. Frahn
 
Print Name: Kurt M. Frahn    
 
  Title: Assistant Secretary    
 
        NEWCOAST FINANCIAL SERVICES, LLC    
 
       
By:
  /s/ Kurt M. Frahn
 
Print Name: Kurt M. Frahn    
 
  Title: Assistant Secretary    

Amendment Number Two to
Inventory Financing Agreement

 

7



--------------------------------------------------------------------------------



 



          CDF:    
 
    GE COMMERCIAL DISTRIBUTION     FINANCE CORPORATION    
 
       
By:
  /s/ Michael McKay
 
Print Name: Michael McKay    
 
  Title: Credit Director    

Amendment Number Two to
Inventory Financing Agreement

 

8